Citation Nr: 1517776	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right hip, to include as secondary to service-connected residuals of a coccyx fracture.  

2.  Entitlement to service connection for DJD of the left hip, to include as secondary to service-connected residuals of a coccyx fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 1988.  

These matters are is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was scheduled for a videoconference hearing on November 7, 2014.  

In a document dated and received at the RO on November 6, 2014, from the Veteran's service representative, it was stated that the Veteran was ill and would be unable to attend the hearing as scheduled.  It was requested that the hearing be rescheduled. 

The Veteran has provided good cause to reschedule his hearing date and under the circumstances of this case, the Board finds that a remand is necessary.  See 38 C.F.R. § 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO. Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

